Citation Nr: 1450712	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  08-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected bilateral hearing loss and/or tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1970 to August 1970, and from December 2003 to May 2005, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board has previously considered this claim.  In November 2011, the claim was remanded to the Agency of Original Jurisdiction (AOJ) to attempt to verify the Veteran's service and obtain his service treatment records.  In March 2013, the claim was again remanded to the AOJ to afford the Veteran a VA examination. Most recently, in June 2014, the Board again remanded this claim for an addendum opinion.

For the reasons set forth below, the Board concludes that there has not been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, the appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In an April 2013 VA examination, the examiner provided a contradictory opinion.  She stated both that "hearing loss and/or tinnitus do not cause or aggravate hypertension," and that "frustration related to hearing loss and/or tinnitus do cause or aggravate hypertension."  Accordingly, the Board remanded the Veteran's claim in June 2014 in order to obtain an addendum opinion clarifying the prior opinion.    

To this end, a July 2014 VA addendum opinion was obtained.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She stated that hearing loss and tinnitus, and frustration related to hearing loss and tinnitus, did not cause hypertension.  The examiner, however, failed to address whether the Veteran's hypertension was aggravated by his service-connected bilateral hearing loss and/or tinnitus.  Thus, the Board must return the report as inadequate.  Resultantly, the claim must be remanded again for a supplemental opinion.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who submitted the July 2014 an addendum opinion to provide a supplemental opinion.  If the July 2014 examiner is unavailable, refer the claims folder to another appropriate clinician for a supplemental opinion.  If the new clinician is unable to render an opinion without performing an examination, such an examination must be scheduled.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is 
proximately due to his bilateral hearing loss and/or tinnitus. 

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is 
aggravated by his bilateral hearing loss and/or tinnitus. 

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 



In responding to these inquiries, the examiner should comment on the significance, if any, of the lay statements of record indicating that the Veteran's hearing loss has created contentious relationships that have increased the Veteran's episodes of high blood pressure. 

A complete rationale must be provided for all opinions offered.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report along with an explanation, with some specificity, as to why an opinion may not be offered.

2. Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If the VA opinion is not adequate, it must be returned to the examiner for correction.

3.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

